Order entered February 4, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00517-CV

                     MALCOLM JOHNSON, Appellant

                                       V.

                VERONICA POWELL-JOHNSON, Appellee

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-12398

                                    ORDER

      Before the Court is appellee’s February 3, 2021 opposed third motion for

extension of time to file her brief. We GRANT the requested two-day extension

and ORDER the brief be filed no later than February 5, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE